EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Scott on 4/1/2021.
Please amend the following claims:
25. (Currently Amended) In an online server, a method of facilitating an online collaborative session between at least two remote participants via a computer network, said method comprising: 
a) providing, as part of said online collaborative session, an online collaborative discussion room ("OCD room") to said participants which includes content; 
b) displaying a room graphical user interface ("room GUI") on a computing device of each of said at least two remote participants, each room GUI displaying said content of said OCD room; 
c) determining an approximate viewable display screen size of each of said computing devices of said at least two remote participants, wherein said approximate viewable display screen size is a page viewport of said OCD room; 
d) selecting, from among said determined viewable display screen sizes, one of said viewable display screen sizes that is determined to be the smallest viewable display screen size from among said viewable display screen sizes; and
 e) superimposing a screen size boundary corresponding to said selected smallest viewable display screen size over said content of said OCD room of at least one of said computing devices whose determined viewable display screen size is larger than said selected smallest viewable display screen size, wherein no other screen size boundaries are superimposed over said content of said OCD room of said at least one of said computing devices.

35. (Currently Amended) A system for facilitating an online collaborative session between at least two remote participants, said system comprising: 

a) determine an approximate viewable display screen size of each of said computing devices of said at least two remote participants, wherein said approximate viewable display screen size is a page viewport of said OCD room, 
4b) select, from among said determined viewable display screen sizes, one of said viewable display screen sizes that is determined to be the smallest viewable display screen size from among said viewable display screen sizes, 
c) display a room graphical user interface ("room GUI") on said computing devices of said at least two remote participants, each room GUI displaying said content of said OCD room, and 
d) superimpose a screen size boundary corresponding to said selected smallest viewable display screen size over said content of said OCD room of at least one of said computing devices whose determined viewable display screen size is larger than said selected smallest viewable display screen size, wherein no other screen size boundaries are superimposed over said content of said OCD room of said at least one of said computing devices; and 
a computer network that connects said at least two computing devices and said server computer.
Allowable Subject Matter
Claims 25-30, 32-40, 42-50 as amended herein are allowed.
The following is an examiner’s statement of reasons for allowance: 
The current claim amendments remedy the deficiencies noted in the previous Office Action. The following is an examiner’s statement of reasons for allowance: 
As a result of the amended requirements of superimposing only the determined smallest screen size boundary of the determined screen sizes of the participants over the viewport of a device with a larger viewable display screen size, the instant claims recite a novel online collaboration method/system. The requirement that the smallest screen viewport of a set of participants is determined and that only this 
Specifically, the nearest prior art of record is found to be the combination of Laukkanen et al. (US Pub. 2014/0282074 A1) with Rogers (US Pat. 8,010,901). Laukkanen discloses a collaborative graphical user interface environment wherein the viewport size and location of other users, including those with a smaller or the smallest viewport size, are superimposed over the display of a particular user’s viewport of the user interface environment. Rogers teaches a collaborative browser session wherein the smallest viewport of the participants in the collaborative browser session is determined and subsequently used such that the screen sizes of all other participants are shrunk to this size to ensure all participants have the same viewport. This combination, however, is silent on the requirements that only the screen size boundary of the determined smallest viewport is superimposed over the other participant’s displays. Attempting to make such a combination with the current references of record would be the result of hindsight reasoning, in that Laukkanen et al. teaches displaying all of the other user’s viewports and Rogers teaches the determination of the smallest viewport for shrinking the displays of other participant to this size, both of which run contrary to the claimed invention and would only be properly motivated based on information drawn from the instant application’s disclosure.
Therefore, based on the cited prior art of record there is no singular reference, nor combination of references, which an individual having ordinary skill in the art at the time before the effective filing date of the claimed invention would have combined to meet the claimed invention. For these reasons the claims are found distinguishable over the cited prior art, subject to the extent of the claims interpretation as examined herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include references related to the amended features and the claimed invention as a whole.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715